Citation Nr: 1024748	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbar disc disease at L5-
S1 with a herniated disc, currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to March 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the rating for lumbar disc disease, 
L5-S1 with a herniated disc and left sciatica, from 60 percent to 
40 percent.

In May 2009, a Decision Review Officer (DRO) granted separate 20 
percent ratings for sciatic nerve involvement of each lower 
extremity, effective July 16, 2008.  A notice of disagreement 
with the assigned ratings has not been filed.

In a January 2010 decision, the Board remanded the instant claim 
for additional development and adjudication.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by limitation 
of motion without ankylosis, physician prescribed bed rest, or 
neurologic impairment other than the separately service connected 
lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
lumbar disc disease at L5-S1 with a herniated disc have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.40, 
4.45, 4.59, 4.71a, 4.124a, DCs 5235-5243, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. 
§ 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

The Veteran was provided with a May 2006 letter in which the RO 
notified him of what evidence was required to substantiate his 
claim for an increased rating for his lumbar spine condition.  
This letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  This letter also 
notified the Veteran that he should submit any relevant evidence 
in his possession.  The letter met the duty to provide 
preadjudication notice the Veteran in accordance with Pelegrini.

The May 2006 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
increased rating claim and provided specific examples.  This 
letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon the author's 
knowledge and personal observations.  It also notified the 
Veteran that he may submit statements from his employers.  A July 
2009 letter also provided notice with regard to the remaining 
elements outlined in Vazquez-Flores, after the initial 
adjudication of the Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, supra.  The timing defect with 
respect to the remaining elements outlined in Vazquez-Flores, of 
which the Veteran was notified in the July 2009 correspondence, 
was cured by readjudication in the August 2009 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was cured 
by readjudication in a supplemental statement of the case).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records have been 
obtained.  He has indicated that he is not receiving treatment 
for his back condition.

The Veteran has been afforded several VA orthopedic examinations 
and sufficient medical opinions have been obtained.  Although the 
Veteran has indicated that he disagrees with the disability 
rating assigned for the instant condition, he has not indicated 
that his symptoms have worsened since his last VA examination.  

The Board's January 2010 decision remanded the instant matter to 
allow a VA examination to be conducted to determine the current 
severity of the Veteran's low back disability as well as any 
associated neurologic disability.  Such an examination was 
conducted in March 2010.  The Board therefore concludes that 
there has been substantial compliance with the terms of the 
previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

As there is no indication of any outstanding pertinent evidence, 
VA may proceed with the consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also 
considered. Consideration must be given to the ability of a 
veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 506 (2007).

Lumbosacral and cervical spine disabilities are evaluated under 
the general rating formula for rating diseases and injuries of 
the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings apply:  a 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine while a 
100 percent rating is warranted for ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, DCs 5235-5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (2).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 
5235- 5243, Note (3).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months and a 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months and a 60 
percent rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, DCs 5235-5243, Note (1).

Under the formula associated objective neurologic disability is 
evaluated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For impairments related to the sciatic nerve, where paralysis is 
complete, the foot dangles and drops, no active movement possible 
of muscles below the knee, flexion of knee weakened or (very 
rarely), an 80 percent rating is warranted.  Severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
rating.  A 40 percent rating is warranted for moderately severe 
incomplete paralysis.  A 20 percent rating is warranted for 
moderate incomplete paralysis and a 10 percent rating is 
warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 
8520.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Background

In an August 1999 rating decision the RO granted service 
connection for lumbar disc disease with left sciatica.  The RO 
granted a 60 percent rating effective the day following the 
Veteran's discharge from service in March 1999.

A VA examination in July 2004, the Veteran had limitation of 
forward flexion of the lumbar spine to 20 degrees with no change 
on repeated movements.  Sensory testing, deep tendon reflexes and 
muscle strength were normal.

During VA treatment in January 2007, the Veteran reported left-
sided back pain for the past week.  Numbness and tingling in the 
legs was denied.

A January 2007 VA lumbar X-ray noted mild narrowing and vacuum 
disc phenomenon at the L5-S1 disc level.

The Veteran complained of constant lumbar pain and stiffness at a 
July 2007 QTC examination.  The pain radiated into the left lower 
extremity in the sciatic nerve distribution and was described as 
aching and occasionally sharp with a severity level of "8/10".  
Pain was reportedly elicited with physical activity and relieved 
with rest or pain medication.  Physician recommended bed rest and 
a history of surgery or prosthesis were denied.  The examiner 
noted that his gait and posture were normal and that there was no 
use of an ambulatory device.  

Physical examination conducted by the July 2007 QTC examiner 
revealed tenderness of the lower lumbar spine without radiation 
of pain on movement or muscle spasm.  Straight leg raising test 
was negative in the supine and sitting positions.  

Flexion was from zero to 90 degrees, extension was from zero to 
30 degrees, bilateral lateral flexion was from zero to 30 degrees 
and bilateral rotation was from zero to 30 degrees.  The range of 
motion was not further limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive motion.  There 
was no ankylosis, scoliosis, abnormal lordosis, kyphosis or 
intervertebral disc syndrome.  

Neurological testing was negative for peripheral neuropathy, 
either sensory or motor.  Lower extremity sensory and motor 
testing was grossly normal.  Deep tendon reflexes of the patellar 
and calcaneal tendons were 2/4 bilaterally.  An accompanying 
lumbar X-ray revealed degenerative disc disease of the lumbar 
spine.

Lower extremity neurological examination conducted during the 
January 2008 QTC examination found abnormal motor function as 
there was diminished strength of 3/5 in both legs.  Sensory 
function was also found to be abnormal as there was diminished 
sensation to sharp touch in the lower legs and feet bilaterally.  
Knee reflexes were noted to be 4+ bilaterally and ankle reflexes 
were 3+ bilaterally.

An addendum to the January 2008 QTC examination noted that the 
Veteran suffered from intervertebral disc syndrome of both upper 
extremities.

A March 2010 VA orthopedic examination reflects the Veteran's 
reports of recurrent low back and sciatic nerve pain that 
involves both sides.  This constant lower lumbar region pain was 
described as burning and radiated down both legs, primarily on 
the right.  Decreased motion and stiffness were reported while 
paresthesias, leg or foot weakness, falls, fatigue, spasms, 
flare-ups or incapacitating episodes were denied.  He reported 
using a cane to ambulate and that he was able to walk one-quarter 
of a mile.  

The examiner found that his gait was abnormal as it was a "swing 
three point" gait.  Physical examination revealed lumbar 
lordosis and scoliosis but was negative for kyphosis, list, 
reverse lordosis, cervical spine ankylosis and thoracolumbar 
spine ankylosis.  Motor examination revealed reduced hip, knee 
and ankle movement bilaterally.  Lower extremity muscle tone was 
normal and without muscle atrophy.  Detailed sensory examination 
of the lower extremities found no areas of abnormal sensation.  
Knee and ankle jerk reflexes were 2+.  

Range of motion testing conducted by the March 2010 VA examiner 
noted that thoracolumbar flexion was from zero to 20 degrees, 
extension was from zero to 10 degrees, left lateral flexion was 
from zero to eight degrees, left lateral rotation was from zero 
to 12 degrees, right lateral flexion was from zero to 11 degrees 
and right lateral rotation was from zero to 15 degrees.  There 
was objective evidence of pain on active range of motion.  
Repetitive motion reduced flexion to zero to five degrees, 
extension to zero from five degrees, left lateral flexion from 
zero to four degrees, left lateral rotation from zero to five 
degrees, right lateral flexion from zero to eight degrees and 
right lateral rotation from zero to 10 degrees.  

The examiner noted that the Veteran's inability to move appeared 
to be "way out of proportion" to his muscle tenderness and the 
X-ray findings.  An accompanying lumbar magnetic resonance 
imaging (MRI) scan revealed degenerative changes with L5-S1 disc 
space narrowing.  Following this examination and a review of the 
Veteran's claims file, a diagnosis of degenerative joint disease 
of the spine with disc space narrowing at L5-S1 was made.

The March 2010 VA examiner opined that the Veteran's mobility had 
greatly improved since his gastric bypass surgery and subsequent 
weight loss of more than 200 pounds.  He walked using a cane and 
was able to walk several hundred yards before he had to stop due 
to back pain.  The muscle weakness associated with decreased 
range of motion appears to be due to pain rather than ankylosis 
and bilateral ankle jerks appear normal.  There therefore appears 
to be some evidence of intervertebral disc syndrome with sciatic 
but no support for ankylosis.

Analysis

The Veteran is currently in receipt of the highest schedular 
rating for limitation of motion for the orthopedic manifestations 
of his disability and a higher rating requires ankylosis.  The 
record demonstrates that the Veteran's spine has not been 
ankylosed at any time during the appeal period, as he could 
achieve forward flexion, extension, and both lateral bending and 
side rotation.  Moreover, as the 40 percent evaluation is the 
maximum for limitation of motion without ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for application and 
could not serve as the basis for an increased rating.  Johnston 
v. Brown.

Consideration of a higher rating under the criteria for 
intervertebral disc syndrome is not warranted as the record, 
including the March 2010 VA examination, shows that there have 
been no periods of physician prescribed bed rest; hence, it 
cannot be found that there have been incapacitating episodes.  38 
C.F.R. §§ 4.71(a), 4.124(a), DC 5243.

A remaining question is whether an increased rating is warranted 
on the basis of neurologic impairment.  The Veteran was assigned 
separate ratings for radiculopathy in each lower extremity 
effective July 16, 2008.  A separate disability rating for these 
neurological manifestations is not warranted prior to that date 
as the clinical records, including the July 2007 QTC examination, 
were negative for peripheral neuropathy or abnormal lower 
extremity sensory or motor testing.  In addition, the clinical 
evidence is negative for muscle atrophy, loss of muscle reflexes, 
abnormal motor function or abnormal reflexes or any other 
neurologic impairment.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The evidence is against a 
finding that the disability approximates the criteria for an 
increased rating.  38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  

Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disability is manifested by subjective 
complaints of pain and restricted lumbar range of motion as 
detailed above.  No hospitalizations were reported during the 
appellate period.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him. 38 C.F.R. § 
4.16.

Although the Veteran indicated that his back condition has caused 
him to work at a "desk job" in a July 2008 QTC examination, he 
has not indicated that he is either unemployed or unable to work.  
Accordingly, further consideration of entitlement to TDIU is not 
warranted. 



ORDER

Entitlement to an increased rating for lumbar disc disease at L5-
S1 with a herniated disc is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


